Citation Nr: 0016703	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for residuals of a fracture of 
the right wrist from August 5, 1997?  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from January 1995 to 
August 1997.  

This appeal arises from a January 1998 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of a fracture of the right wrist, and assigned a 
noncompensable rating effective from August 5, 1997.  The 
veteran disagreed with the noncompensable evaluation and the 
current appeal ensued.  By rating decision of September 1998, 
the RO increased the evaluation to 10 percent, effective 
August 5, 1997.  

The veteran's most recent VA examination of August 1998 
revealed that the veteran had swelling of the wrist with a 
tender surgical scar.  This scar was not addressed in the 
evaluation of the veteran's wrist fracture, however, it is 
not inextricably intertwined with the issue now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  That issue 
is referred to the RO for appropriate action.
 

FINDING OF FACT

Since August 5, 1997, residuals of a fracture of the right 
wrist have not been productive of favorable ankylosis in 20  
to 30 degrees of dorsiflexion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the right wrist have not been met 
at any time since August 5, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5214, 5215 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is important to note that the veteran's 
claim for a rating in excess of the 10 percent evaluation 
provided for her service-connected residuals of a right wrist 
fracture is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a plausible claim.  In 
this case, she has asserted that her residuals of a fracture 
of the right wrist are more severe than currently evaluated; 
thus, her claim for an increase is well grounded.  The Board 
also is satisfied that all relevant facts have been properly 
developed. She  has undergone VA examinations in connection 
with this claim.  Private medical records from March to 
June 1998 were received from John McCloskey, MD.  The record 
is now complete; there is no further obligation to assist the 
veteran in the development of her claim as mandated by 
38 U.S.C.A. § 5107(a).  

As noted above, in a rating decision of January 1998, the RO 
granted service connection for residuals of a fracture of the 
right wrist, and assigned a noncompensable evaluation 
effective from August 5, 1997.  By rating decision in 
September 1998, the evaluation was increased to 10 percent, 
effective August 5, 1997.  The RO has considered all of the 
evidence of record, as required by Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The decision of the Court in Fenderson distinguished between 
a veteran's dissatisfaction with the initial rating assigned 
following the grant of service connection, and a claim for an 
increased rating for a service-connected condition.  The 
Court discussed that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  The Court also made clear that its holding in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), (which 
indicates that when an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.

The RO has reviewed the claims folder and all additional 
medical evidence presented, including a VA evaluation of the 
veteran's disability in August 1998.  After the RO increased 
the veteran's evaluation for the residuals of a wrist 
fracture to 10 percent, effective August 1997, the evaluation 
has remained the same throughout this appeal.  The veteran 
disagreed with the initial noncompensable evaluation 
indicating that the evaluation for her right wrist residuals 
does not properly reflect the level of disability exhibited 
by this service-connected disorder.  Since it is assumed that 
the veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, this claim remains in 
controversy because less than the maximum available benefit 
has been awarded.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Some of the basic facts are not in dispute.  Service 
connection is in effect for residuals of a right wrist 
fracture, rated under the provisions of Diagnostic Code 5215.  
This disability is evaluated as 10 percent disabling for a 
limitation of dorsiflexion to less than 15 degrees or palmar 
flexion limited in line with the forearm.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The veteran underwent a VA general medical examination in 
November 1997.  Musculoskeletal system review revealed a 
history of scaphoid fracture on the right, where the veteran 
was treated with cast application.  The examiner indicated 
that the veteran had no problems since the injury in 
December 1996.  Physical examination showed range of motion 
of the upper extremities were full and free.  No diagnosis 
related to the right wrist fracture was made.  

The veteran was evaluated by John McCloskey, M.D, in March 
1998.  X-ray examination revealed an obvious proximal pole 
non-union.  Surgical attempts to graft the non-union were 
unsuccessful, and thus, the proximal pole was removed and a 
radial styloidectomy was performed.  The postoperative 
prognosis was unpredictable.

In August 1998, the veteran underwent a VA orthopedic 
examination.  It was noted that the veteran had a closed 
fracture treated with cast for three months while in service.  
Surgery was performed in March 1998, with an attempted bone 
graft of the right ilium.  The navicular could not be 
grafted, therefore, a portion of the fractured carpal 
navicular was removed, along with the styloid process.  She 
was placed in a cast and followed with therapy.  She 
complained of continued pain in the right wrist despite 
surgery, with increased symptoms with weather changes.  
Activity also was noted to increase symptoms.  There were 
complaints of swelling and weakness.  Physical examination 
showed a right hand dominant female with a right wrist two-
inch dorsal scar with a dimpling, distally.  Tenderness 
extended between the radial and distal ulna to the radial 
side of the distal radius to the volar aspect, but not into 
the volar carpal ligament.  The tenderness extended into the 
navicular anatomic snuffbox, with a positive Finkelstein's 
test.  Mild swelling was evident on the radial side of the 
right wrist as compared to the left.  Range of motion of the 
right wrist was painful, with a persistent and palpable click 
with dorsiflexion accomplished to 35 degrees, palmar flexion 
accomplished to 40 degrees, and full radial ulnar deviation 
with symptoms throughout the entire ranges of motion.  The 
wrist was grossly stable.  Sensation to light touch was 
intact.  She had full range of motion of the fingers.  The 
examiner stated that the veteran had functional problems 
affecting the right wrist, resulting in fatigability, lack of 
endurance and weakness, with incoordinated motion.  The 
diagnoses were status post fracture, right carpal navicular; 
status post partial excision, navicular radial styloidectomy, 
chronic symoroitis; and post traumatic adhesive capsulitis of 
the right wrist, with residual symptomatic right iliac donor 
site.  

In August 1998, medical records were received from Dr. 
McCloskey regarding his treatment and surgery of the 
veteran's right wrist.  The records revealed that the veteran 
was right handed; sustained injury to her right wrist in 
service, which resulted in a non-union of a proximal pole 
fracture of the navicular; underwent open reduction, Herbert 
screw fixation, and bone grafting in March 1998; grafting of 
the non-union was unsuccessful; underwent physical therapy; 
and although improvement was seen in dorsiflexion, continued 
to have complaints of pain.  

Medical records received by VA from Shore Memorial Hospital 
in October 1998, were essentially duplicates of the records 
received from Dr. McCloskey regarding treatment and surgery 
of the veteran's right wrist performed in March 1998.  

The veteran's residuals of right wrist fracture are currently 
evaluated as 10 percent disabling under the provisions of 
Diagnostic Code 5215 of the VA's Schedule for Rating 
Disabilities.  38 C.F.R. § 4.71a.  This is the highest 
evaluation for the major or minor extremity under this 
diagnostic code.  In order to warrant an evaluation for the 
right wrist disability higher than 10 percent, the disability 
must show favorable ankylosis fixed in 20  to 30 degrees of 
dorsiflexion.  See Diagnostic Code 5214.  In this case, the 
veteran does not have ankylosis of the right wrist and, 
therefore, does not warrant an evaluation for her right wrist 
disability in excess of 10 percent.  

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  As the veteran is 
currently receiving the maximum disability rating available 
under Diagnostic Code 5215 for limitation of motion, 
consideration of functional loss due to pain would not lead 
to a higher evaluation.  Johnston v. Brown, 10 Vet. App. 80, 
84-5 (1997).

As noted above, the veteran is rated at the highest schedular 
evaluation of 10 percent for residuals of a right wrist 
fracture and in the absence of evidence of ankylosis, there 
is no other schedular basis upon which to grant greater 
benefits than those awarded herein.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for the service-
connected residuals of a right wrist fracture from August 5, 
1997, is denied.




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

